976 F.2d 726
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George Archie GREEN, Jr., Plaintiff-Appellant,v.VA PENAL SYSTEM;  David G. Lowe;  Edward W. Murray;  S. Day;Roger Ray, Defendants-Appellees.
No. 92-6585.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  September 18, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-92-299)
George Archie Green, Jr., Appellant Pro Se.
E.D.Va.
Affirmed.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
George Archie Green, Jr., appeals from the district court's orders dismissing his complaint under 28 U.S.C. § 1915(d) (1988), and denying his motion to alter or amend the judgment filed pursuant to Fed.  R. Civ. P. 59(e).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Green v. VA Penal System, No. CA-92-299 (E.D. Va.  May 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED